DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/EP2018/083246 11/30/2018
FOREIGN APPLICATIONS
EP 17204817.5 11/30/2017
Applicant’s election without traverse of compound 172 in the reply filed on December 1, 2021 is acknowledged.  Applicant indicated that claims 1, 4-12, and 16-20 read on the elected species.
Claims 1-3 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2021.
The elected species was searched and is allowable.  MPEP 803.02 states that if the examiner determines that the elected species is allowable, the examination of the Markush-type claim will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to the nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration.  The prior art search will not be extended unnecessarily to cover all nonelected species.  
Claim Objections
Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  

Improper Markush
Claims 1, 4-12 and 16-20 are rejected on the basis that they contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The Markush grouping of formulae (V-1) – (V-14) in claims 6-8 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The only single structural similarity present in the formulae is that they are linked to a carrier protein which can be CRM197 protein.  The CRM197 protein is not responsible for a common use that flows from the formulae.  It is only a carrier.  There is not a single saccharide structural feature shared by all the alternatives.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 include broader and narrower ranges in the same claim for the definition of i.  The claims are indefinite there is confusion over whether the narrower range is required or not.  See MPEP 2173.05(c): Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim.  Claims 8-9 depend from claim 6 and also include variable i, so claims 8 and 9 are included in this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkhnyatskaya (Eur. J. Org. Chem. 2017, 710-718).
Verkhnyatskaya teaches the following compound on page 711, which is a spacer-armed tetrasaccharide related to galactan I of Klebsiella pneumoniae, which is useful for vaccine design.  See abstract and introduction.  

    PNG
    media_image1.png
    227
    240
    media_image1.png
    Greyscale

2 is the first moiety listed and x is 1, y is 0, n is 1, U1 is the first moiety listed (and R* and R1 are H), k is 0, U4 is the first moiety listed and U5 is a bond, m is 1.  This compound is removed from the claims by proviso because L is –C3H6- and E is -NH2.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare analogs of Verkhnyatskaya’s compound wherein the spacer arm contained a shorter or longer alkyl chain.  The resulting compound would be a homolog of the compound taught by Verkhnyatskaya, differing in the insertion of a –CH2- group.  MPEP 2144.09 states that homologs are “compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups,” and are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  See MPEP 2144.09.  It would have been obvious to one of ordinary skill in the art to modify the reference compound to prepare a structural homolog.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compound because such structurally homologous compounds are expected to possess similar properties, and thus would be expected to have similar utility as the prior art products.  

Claims 1, 4-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkhnyatskaya (Eur. J. Org. Chem. 2017, 710-718) in view of Khatun (Chem. Eur J. 2017, 23, 4233-4254) and Seeberger (WO 2016/156338 A1, October 6, 2016, cited on IDS).
Verkhnyatskaya teaches the compound as set forth above, which is useful for vaccine technology.  The compound is the saccharide portion of V-4 in claim 8 where m and n are both 1.  

Khatun is a review of antibacterial glycoconjugate vaccines.  Carbohydrate antigens are linked to a carrier protein via a spacer. See first page.
Seeberger teaches saccharides and a glycoconjugate vaccine against Klebsiella Pneumoniae for treatment or prevention of diseases associated with Klebsiella pneumonia (claims 13-14), which contain a different antigen than is claimed.  Klebsiella Pneumoniae causes nosocomial infections and infections of the urinary tract.  See page 1, Background.  Claim 5 in Seeberger recites a saccharide as follows:

    PNG
    media_image2.png
    480
    474
    media_image2.png
    Greyscale

Claim 9 in Seeberger recites a glycoconjugate as follows:

    PNG
    media_image3.png
    808
    739
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    356
    788
    media_image4.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare a glycoconjugate vaccine from Verk’s compound because Verk teaches that the compound is useful for vaccine technology.  Glycoconjugate vaccines are comprised of an antigen linked to a protein via a spacer, as taught by Khatun.  Seeberger provides guidance for linkers which are useful for glycoconjugate vaccines.  Applying Seeberger’s technique to a known antigen would result in the claimed invention, and the results would have been predictable because glycoconjugate vaccines are commonly prepared by linking an antigen to a protein, as taught by Khatun.

Claims 1, 4-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wacker (WO 2015/052344 A1, April 16, 2015) in view of Hsieh (Front. Mircobiol. 5:608, 2014) and Seeberger (WO 2016/156338 A1, October 6, 2016, cited on IDS).
Wacker teaches a glycoconjugate comprising a carrier protein and an antigen, which is an O-antigen of Klebsiella pneumonia.  See claims 37-39.  Exemplary carrier proteins include CRM197 [00187].
Wacker does not teach the structure of the glycoconjugate.
	Hsish teaches that galactan II is an immunodominant antigen and is a useful vaccine candidate. See abstract.  Gal II polymers consist of repeat units of the structure →3)-α-D-Galp-(1→3)- β-D-Galp-(1→.  See page 1, right column.  This is a saccharide portion of formula (I) K. pneumonia causes baceteremia, urinary ract infection, and pneumonia.  See page 1, left column.
Seeberger teaches saccharides and a glycoconjugate vaccine against Klebsiella Pneumoniae for treatment or prevention of diseases associated with Klebsiella pneumonia (claims 13-14), which contain a different antigen than is claimed.  Klebsiella Pneumoniae causes nosocomial infections and infections of the urinary tract.  See page 1, Background.  Claim 5 in Seeberger recites a saccharide as follows:

    PNG
    media_image2.png
    480
    474
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    808
    739
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    356
    788
    media_image4.png
    Greyscale

Seeberger’s conjugates are those wherein the position corresponding to E or E1 is –NH-, and L and T are the same as the claimed compounds.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare a glycoconjugate containing K. pneumonia serotype O1 conjugated to a protein because Wacker suggests it in claim 39.  It would have been further obvious to choose galactan II as the antigen because Hseih teach that it is an immunodominant antigen and is a useful vaccine candidate.  Applying Seeberger’s technique to a known antigen would result in the claimed invention, and the results would have been predictable because glycoconjugate vaccines containing K. pneumonia serotype O1 are suggested by Wacker and galactan II is an immunodominant antigen as taught by Hseih.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623